Title: 1769. Octr. 19th. Thurdsday.
From: Adams, John
To: 


       Last night I spent the Evening, at the House of John Williams Esqr. the Revenue officer, in Company with Mr. Otis, Jona. Williams Esqr. and Mr. McDaniel a Scotch Gentleman, who has some Connection with the Commissioners, as Clerk, or something. Williams is as sly, secret and cunning a fellow, as need be. The Turn of his Eye, and Cast of his Countenance, is like Thayer of Braintree. In the Course of the Evening He said, that He knew that Lord Townsend borrowed Money of Paxton, when in America, to the amount of £500 st. at least that is not paid yet. He also said, in the Course of the Evening, that if he had drank a Glass of Wine, that came out of a seizure, he would take a Puke to throw it up. He had such a Contempt for the 3ds. of Seisures. He affects to speak slightly of the Commissioners and of their Conduct, tho guardedly, and to insinuate that his Connections, and Interest and Influence at Home with the Boards &c. are greater than theirs.
       McDaniel is a composed, grave, steady Man to appearance, but his Eye has it’s fire, still, if you view it attentively.—Otis bore his Part very well, conversible eno, but not extravagant, not rough, nor soure.
       The morning at Bracketts upon the Case of the Whale. The afternoon at the office posting Books.
      